DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of various informalities. It is suggested that Applicant amend the abstract as follows:
-- A system includes a source code repository which stores source code entries,
which include instructions in a programming language for performing computing tasks.
A code generator receives an input which includes a request to perform a first
computing task. Keywords, including  a variable-associated keyword and a
function-related keyword, are identified in the input. Code-line entries are determined
which, when executed in an ordered combination, achieve the first computing task.
Based on the variable-associated keyword, variables appearing in the source code
repository are determined to declare in order to perform the first computing task. Based
on the function-related  keyword, functions appearing in the source code repository are determined to define and call to perform the first computing task. A custom code is generated, in the programming language. -- 

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with a [[the]] user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature. --
Claim 5
-- include at least a portion of the determined first source code entry  in the custom code. --
Claim 8
-- determining, based on the at least one second  keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; --
-- in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with a [[the]] user, automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature. --
Claim 12
-- including at least a portion of the determined first source code entry  in the custom code. --
Claim 14
-- identifying, based on keywords identified in the user query, a first natural-language description stored in a story repository associated with performing the initial computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository;[[,]] --
Claim 15
-- in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with a [[the]] user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature. --
Claim 19
-- include at least a portion of the determined first source code entry  in the custom code. --
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11176329 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 11176329 B2 contain all the limitations of instant application claims 1-20 (see mapping table below). Thus, claims 1-20 of the instant application are not patentably distinct from claims 1-20 of US 11176329 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 11176329 B2
Instant Application 17/450440
1. A system comprising: 
a source code repository configured to store source code entries created by a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and 
a code generator communicatively coupled to the source code repository, the code generator comprising a processor configured to: 
receive, from a user, an input comprising a request in a natural language to perform a first computing task; 
identify keywords in the input, the keywords comprising at least one variable-associated keyword and at least one function-related keyword; 
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task, the code-line entries comprising a variable-declaration entry, a function-definition entry, and a function-call entry; 
determine, based on the at least one identified variable-associated keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; 
determine, based on the at least one identified function-associated keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generate custom code comprising, in the programming language, a declaration of the determined variables at the variable-declaration entry, a definition of the determined one or more functions at the function-definition entry, and a call to the determined one or more functions using the declared variables at the function-call entry; 
determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
1. A system comprising: 
a source code repository configured to store source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and 
a code generator communicatively coupled to the source code repository, the code generator comprising a processor configured to: 
receive an input comprising a request to perform a first computing task; 
identify keywords in the input, the keywords comprising at least one first keyword and at least one second keyword; 
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task; 


determine, based on the at least one first keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; 
determine, based on the at least one second keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generate custom code in the programming language;
determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
2. The system of claim 1, further comprising: 
a style repository configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
the code generator communicatively coupled to the style repository, the processor further configured to: 
determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the user; and 
in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically edit the custom code such that the style features correspond to the predefined style features.
2. The system of claim 1, further comprising: 
a style repository configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
the code generator communicatively coupled to the style repository, the processor further configured to: 
determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the user; and 
in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically edit the custom code such that the style features correspond to the predefined style features.
3. The system of claim 2, the processor further configured to determine whether the style features correspond to the predefined style features associated with the user by: 
determining a second feature of the custom code;
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile.
3. The system of claim 2, wherein the processor is further configured to determine whether the style features correspond to the predefined style features associated with the user by: 
determining a second feature of the custom code; 
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile
4. The system of claim 1, the processor is further configured to: 
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the user.
4. The system of claim 1, wherein the processor is further configured to: 
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the user.
5. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and the code generator communicatively coupled to the story repository, the processor further configured to: 
identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; 
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
include at least a portion of the determined first entry of the source code in the custom code.
5. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and the code generator communicatively coupled to the story repository, the processor further configured to: 
identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; 
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
include at least a portion of the determined first entry of the source code in the custom code.
6. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and 
the code generator communicatively coupled to the story repository, the processor further configured to: 
receive a user query comprising a request to perform a second computing task using a first set of variables; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; 
present the first natural-language description to the user; 
receive a selection of the first natural-language description from the user; 
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
edit the first source code entry by replacing the second set of variables with the first set of variables; and 
provide the edited first source code entry to the user.
6. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and 
the code generator communicatively coupled to the story repository, the processor further configured to: 
receive a user query comprising a request to perform a second computing task using a first set of variables; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; 
present the first natural-language description to the user; 
receive a selection of the first natural-language description from the user; 
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
edit the first source code entry by replacing the second set of variables with the first set of variables; and 
provide the edited first source code entry to the user.
7. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and 
the code generator communicatively coupled to the story repository, the processor further configured to: 
receive a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository associated with performing the initial computing task; 
identify, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; 
identify, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; 
present only the third natural-language description to the user for selection; 
in response to receiving a selection of the third natural-language description from the user, provide a first source code entry associated with the third natural-language description to the user.
7. The system of claim 1, further comprising: 
a story repository configured to store natural-language descriptions of the source code entries stored in the source code repository; and 
the code generator communicatively coupled to the story repository, the processor further configured to: 
receive a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository associated with performing the initial computing task; 
identify, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; 
identify, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; 
present only the third natural-language description to the user for selection; and 
in response to receiving a selection of the third natural-language description from the user, provide a first source code entry associated with the third natural-language description to the user.
8. A method comprising: 
receiving, from a user, an input comprising a request in a natural language to perform a first computing task; 
identifying keywords in the input, the keywords comprising at least one variable-associated keyword and at least one function-related keyword; 
determining, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task, the code-line entries comprising a variable-declaration entry, a function-definition entry, and a function-call entry; 
determining, based on the at least one identified variable-associated keyword, one or more variables appearing in source code entries stored in a source code repository to declare in order to perform the first computing task, wherein the source code repository is configured to store the source code entries and each source code entry comprises instructions in a programming language for performing a computing task; 
determining, based on the at least one identified function-associated keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generating custom code comprising, in the programming language, a declaration of the determined variables at the variable-declaration entry, a definition of the determined one or more functions at the function-definition entry, and a call to the determined one or more functions using the declared variables at the function-call entry; 
determining style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
8. A method comprising: 
receiving an input comprising a request to perform a first computing task; 
identifying keywords in the input, the keywords comprising at least one first keyword and at least one second keyword; 
determining, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task; 
determining, based on the at least one first keyword, one or more variables appearing in source code entries stored in a source code repository to declare in order to perform the first computing task, wherein the source code repository is configured to store the source code entries and each source code entry comprises instructions in a programming language for performing a computing task; 
determining, based on the at least one identified function-associated keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generating custom code in the programming language; 
determining style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
9. The method of claim 8, further comprising:
determining that the style features do not correspond to predefined style features indicated by a first style profile associated with the user, wherein the first style profile is stored in a style repository, wherein the style repository is configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically editing the custom code such that the style features correspond to the predefined style features.
9. The method of claim 8, further comprising: 
determining that the style features do not correspond to predefined style features indicated by a first style profile associated with the user, wherein the first style profile is stored in a style repository, wherein the style repository is configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically editing the custom code such that the style features correspond to the predefined style features.
10. The method of claim 9, further comprising determining whether the style features correspond to the predefined style features associated with the user by: 
determining a second feature of the custom code; 
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile.
10. The method of claim 9, further comprising determining whether the style features correspond to the predefined style features associated with the user by: 
determining a second feature of the custom code; 
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile.
11. The method of claim 8, further comprising after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, providing the custom code with the edited first feature to the user.
11. The method of claim 8, further comprising after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, providing the custom code with the edited first feature to the user.
12. The method of claim 8, further comprising: 
identifying, based on the keywords identified in the input, a first natural-language description stored in a story repository, wherein the first natural-language description is related to performing the first computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository; 
determining a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
including at least a portion of the determined first entry of the source code in the custom code.
12. The method of claim 8, further comprising: 
identifying, based on the keywords identified in the input, a first natural-language description stored in a story repository, wherein the first natural-language description is related to performing the first computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository; 
determining a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
including at least a portion of the determined first entry of the source code in the custom code.
13. The method of claim 8, further comprising: 
receiving a user query comprising a request to perform a second computing task using a first set of variables; 
identifying, based on keywords identified in the user query, a first natural-language description stored in a story repository, wherein the first natural-language description is related to performing the second computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository; 
presenting the first natural-language description to the user; 
receiving a selection of the first natural-language description from the user; 
determining a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
editing the first source code entry by replacing the second set of variables with the first set of variables; and 
providing the edited first source code entry to the user.
13. The method of claim 8, further comprising: 
receiving a user query comprising a request to perform a second computing task using a first set of variables;
identifying, based on keywords identified in the user query, a first natural-language description stored in a story repository, wherein the first natural-language description is related to performing the second computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository; 
presenting the first natural-language description to the user; 
receiving a selection of the first natural-language description from the user; 
determining a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
editing the first source code entry by replacing the second set of variables with the first set of variables; and 
providing the edited first source code entry to the user.
14. The method of claim 8, further comprising: 
receiving a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; 
identifying, based on keywords identified in the user query, a first natural-language description stored in a story repository associated with performing the initial computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository, 
identifying, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; 
identifying, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; 
presenting only the third natural-language description to the user for selection; 
in response to receiving a selection of the third natural-language description from the user, providing a first source code entry associated with the third natural-language description to the user.
14. The method of claim 8, further comprising: 
receiving a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; 
identifying, based on keywords identified in the user query, a first natural-language description stored in a story repository associated with performing the initial computing task, wherein the story repository is configured to store natural-language descriptions of the source code entries stored in the source code repository, 
identifying, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; 
identifying, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; 
presenting only the third natural-language description to the user for selection; and 
in response to receiving a selection of the third natural-language description from the user, providing a first source code entry associated with the third natural-language description to the user.
15. A device comprising: 
a memory configured to store a source code repository comprising source code entries created by a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
receive, from a user, an input comprising a request in a natural language to perform a first computing task; 
identify keywords in the input, the keywords comprising at least one variable-associated keyword and at least one function-related keyword; 
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task, the code-line entries comprising a variable-declaration entry, a function-definition entry, and a function-call entry; 
determine, based on the at least one identified variable-associated keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; 
determine, based on the at least one identified function-associated keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generate custom code comprising, in the programming language, a declaration of the determined variables at the variable-declaration entry, a definition of the determined one or more functions at the function-definition entry, and a call to the determined one or more functions using the declared variables at the function-call entry; 
determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
15. A device, comprising: 
a memory configured to store a source code repository comprising source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
receive an input comprising a request to perform a first computing task; 
identify keywords in the input, the keywords comprising at least one first keyword and at least one second keyword; 
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task; 
determine, based on the at least one first keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; 
determine, based on the at least one second keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; 
generate custom code in the programming language; 
determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and 
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature.
16. The device of claim 15, the memory further configured to store a style repository comprising a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
the processor further configured to: 
determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the user; and in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically edit the custom code such that the style features correspond to the predefined style features.
16. The device of claim 15, wherein the memory is further configured to store a style repository comprising a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and 
the processor is further configured to: 
determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the user; and in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically edit the custom code such that the style features correspond to the predefined style features.
17. The device of claim 16, the processor further configured to determine whether the style features correspond to the predefined style features associated with the user by:
determining a second feature of the custom code; 
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile.
17. The device of claim 16, wherein the processor is further configured to determine whether the style features correspond to the predefined style features associated with the user by: 
determining a second feature of the custom code; 
comparing the second feature to a corresponding second predefined feature of the predefined style features; 
determining, based on second results of the comparison of the second feature to the corresponding second predefined feature, that the second feature is within a second threshold range of the second predefined feature; 
determining a third feature of the custom code; 
comparing the third feature to a corresponding third predefined feature of the predefined style features; 
determining, based on third results of the comparison of the third feature to the corresponding third predefined feature, that the third feature is within a third threshold range of the third predefined feature; 
in response to determining that both the second feature is within the corresponding second threshold range of the second predefined feature and the third feature is within the corresponding third threshold range of the third predefined feature, determining that the style features correspond to the predefined style features associated with the first style profile; and 
in response to determining that at least one of the second feature is outside the corresponding second threshold range of the second predefined feature and the third feature is outside the corresponding third threshold range of the third predefined feature, determining that the style features do not correspond to the predefined style features associated with the first style profile.
18. The device of claim 15, the processor further configured to: 
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the user.
18. The device of claim 15, wherein the processor further configured to: 
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the user.
19. The device of claim 15, the memory further configured to store a story repository comprising natural-language descriptions of the source code entries stored in the source code repository; and
the processor further configured to: 
identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; 
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
include at least a portion of the determined first entry of the source code in the custom code.
19. The device of claim 15, wherein the memory is further configured to store a story repository comprising natural-language descriptions of the source code entries stored in the source code repository; and 
the processor is further configured to: 
identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; 
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and 
include at least a portion of the determined first entry of the source code in the custom code.
20. The device of claim 15, the memory further configured to store a story repository comprising natural-language descriptions of the source code entries stored in the source code repository; and 
the processor further configured to: 
receive a user query comprising a request to perform a second computing task using a first set of variables; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; 
present the first natural-language description to the user; 
receive a selection of the first natural-language description from the user; 
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
edit the first source code entry by replacing the second set of variables with the first set of variables; and 
provide the edited first source code entry to the user.
20. The device of claim 15, wherein the memory is further configured to store a story repository comprising natural-language descriptions of the source code entries stored in the source code repository; and 
the processor is further configured to: 
receive a user query comprising a request to perform a second computing task using a first set of variables; 
identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; 
present the first natural-language description to the user; 
receive a selection of the first natural-language description from the user; 
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task using a second set of variables; 
edit the first source code entry by replacing the second set of variables with the first set of variables; and 
provide the edited first source code entry to the user.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9619209 B1 - hereinafter "Allen", in view of US 10817264 B1 - hereinafter "Goodsitt".

With respect to claim 1, Allen teaches,
A system comprising: - Fig. 2
a source code repository configured to store source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
a code generator communicatively coupled to the source code repository, the code generator comprising a processor configured to: - "code generation server" - Fig. 2.
receive an input comprising a request to perform a first computing task; - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5)
identify keywords in the input, the keywords comprising at least one first keyword and at least one second keyword; - "At block 510, the natural language may be analyzed. In some embodiments, the natural language engine 218 may receive the data from the data management engine 216." (col. 8:27-29; Fig. 5). "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" (first keyword) is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request. The source code engine 220 may determine that the phrase following an object should be interpreted into a formula. For example, the term "withdrawal" (second keyword) is an object 338A which may be used to generate a method with a formula 348 of "balance=balance-decrease" based on the phrase that followed the term in the natural language statement." (col. 6:32-51 Fig. 3B)
determine, based on the identified keywords, code-line entries which, when executed in an ordered combination, achieve the first computing task, - "At block 515, knowledgebase data may be obtained. In some embodiments, the data management engine 216 may obtain the knowledgebase data from a datastore, such as a knowledgebase datastore 210. The data management engine 216 may obtain the knowledgebase data based on the request." (col. 8:39-44). "The code generation server may parse and analyze the natural language problem provided by the user device and may generate source code using the training data obtained from the knowledgebase datastore." (col. 3:7-10);
determine, based on the at least one first keyword, one or more variables appearing in the source code entries of the source code repository to declare in order to perform the first computing task; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50). "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" (first keyword) is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request." (col. 6:32-45 Fig. 3B)
determine, based on the at least one second keyword, one or more functions appearing in the source code entries of the source code repository to define and call to perform the first computing task; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50). "The source code engine 220 may determine that the phrase following an object should be interpreted into a formula. For example, the term "withdrawal" (second keyword) is an object 338A which may be used to generate a method with a formula 348 of "balance=balance-decrease" based on the phrase that followed the term in the natural language statement." (col. 6:45-51 Fig. 3B)
generate custom code in the programming language; - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50)
Allen does not explicitly teach the following limitations which, in the analogous field of software development, are taught by Goodsitt.
For example, Goodsitt teaches:
determine style features of the generated custom code, the style features comprising formatting characteristics of the custom code, the determined style features comprising a first feature; and - "In one example embodiment, a programmer can type source code in an editor, and as the programmer types variable names (style features) in the editor, the editor evaluates the variable names and makes recommendations if the variable names deviate from a convention." (col. 6:20-24) "The editor 301 can further transmit the text 302 to a module to evaluate the text 302 and make recommendations where a convention is ignored. The module can be stored and executed on the client device 200 or on a computer system in communication with the client device 200. In this example embodiment, by using the variable argument name “A” (first feature) for the function “open . . . as,” the user deviated from a convention that requires the user to use the variable argument name “FilePath” for this variable argument. Accordingly, the editor 301 can alert the user." (col. 7:61-8:3; Fig. 3)
in response to determining that at least the first feature is outside a corresponding first threshold range of a first predefined feature associated with the user, automatically edit the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature. - "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention. In this example embodiment, the window 303 displays the appropriate name for the variable argument “A” according to the convention. In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:4-16) "In one example embodiment, the module may alert the programmer only if the programmer deviates from a convention by more than a threshold value. The threshold value can define how close two strings (e.g., variable names) need to be in order for the module to consider them similar or equal." (col. 6:37-42)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen with Goodsitt's teachings because doing so would provide Allen's system with the ability to facilitate determining a convention used in writing source code, as suggested by Goodsitt (col. 4:10-12).

With respect to claim 8, Allen teaches,
A method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Allen teaches,
A device, comprising: - Fig. 2
a memory configured to store a source code repository comprising source code entries associated with a plurality of users, each source code entry comprising instructions in a programming language for performing a computing task; and - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
a hardware processor communicatively coupled to the memory, the hardware processor configured to: - Fig. 2.
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 4, 11 and 18, Goodsitt teaches,
after automatically editing the first feature of the first source code such that the edited first feature is within the first threshold range of the first predefined feature, provide the custom code with the edited first feature to the user. - "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention. In this example embodiment, the window 303 displays the appropriate name for the variable argument “A” according to the convention. In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:4-16) "In one example embodiment, the module may alert the programmer only if the programmer deviates from a convention by more than a threshold value. The threshold value can define how close two strings (e.g., variable names) need to be in order for the module to consider them similar or equal." (col. 6:37-42)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, in view of US 20170123963 A1 - hereinafter "Koren".

With respect to claims 2, 9 and 16, Goodsitt teaches:
in response to determining that the style features do not correspond to the predefined style features associated with the user, automatically edit the custom code such that the style features correspond to the predefined style features. - "In one example embodiment, the editor 301 can display a popup window 303 over the text 302 to alert the user about the deviation from the convention. In this example embodiment, the window 303 displays the appropriate name for the variable argument “A” according to the convention. In one example embodiment, the editor 301 can substitute the variable argument name with an appropriate variable argument name whenever the user deviates from the convention. For example, the editor 301 can automatically substitute the name “A” with the name “FilePath” every time the user uses the variable argument name “A” for the function “open . . . as.” (col. 8:4-16) 
Allen does not explicitly teach the following limitations. However, in the analogous field of software development, Koren teaches:
a style repository configured to store a style profile for each of the plurality of users, each style profile comprising predefined style features, the predefined style features comprising formatting characteristics of the source code entries of the source code repository prepared by the corresponding user of the plurality of users, wherein the first predefined feature associated with the user is stored in the style repository; and - "In an example embodiment, one or more of the factors used in the analysis engine 112 may be deduced by the analysis engine 112 rather than simply received as, for example, metadata. For example, a source code style may be deduced by comparison of snippets of the changed source code to various stored programming styles. Certain programmers and/or teams may develop certain styles that can be identified through this analysis." [0027]. "A CI system watches a code repository for changes to source code, as provided by source control management ( SCM) components. As soon as a change to a code base is committed, the CI system builds the code and runs one or more quality tests." [0003]
the code generator communicatively coupled to the style repository, - "For example, a source code style may be deduced by comparison of snippets of the changed source code to various stored programming styles." [0027]. "A CI system watches a code repository for changes to source code, as provided by source control management (SCM) components. As soon as a change to a code base is committed, the CI system builds the code and runs one or more quality tests." [0003]; the processor further configured to: determine that the style features do not correspond to predefined style features indicated by a first style profile associated with the user; and - "For example, the SCM client 106A-106C may identify a particular programmer as having coded a particular source code change, but the pattern analysis may reveal that the style of the source code change is not the same as the style typically used by the particular programmer." [0027]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Koren's teachings because doing so would provide Allen/Goodsitt's system with the ability to prevent irrelevant tests from being performed on code sections that don't require such tests, as suggested by Koren [0005].

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, and in view of US 20140280110 A1 - hereinafter "Simitsis".

With respect to claims 5, 12 and 19, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
include at least a portion of the determined first entry of the source code in the custom code. - "At block 520, source code may be generated based on the natural language and knowledgebase data." (col. 8:49-50);
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on the keywords identified in the input, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the first computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
determine a first source code entry stored in the source code repository that is associated with the identified first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the first computing task; and - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].

With respect to claims 7 and 14, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
receive a user query comprising a request to perform, sequentially, an initial computing task followed by a subsequent computing task; - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5). See problem statement in Fig. 3B.
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on keywords identified in the user query, a first natural-language description stored in the story repository associated with performing the initial computing task, - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
identify, based on keywords identified in the user query, a second natural-language description stored in the story repository associated with performing the subsequent computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
identify, based on keywords identified in the user query, a third natural-language description stored in the story repository associated with sequentially performing the initial computing task followed by the subsequent computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
present only the third natural-language description to the user for selection; in response to receiving a selection of the third natural-language description from the user, provide a first source code entry associated with the third natural-language description to the user. - "Referring back to FIG. 2, each section of source code whose description at least partially matches a request may be obtained, as shown in block 204." [0017]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Goodsitt, and in view of US 20140280110 A1 - hereinafter "Simitsis", and in view of US 20110107309 A1 - hereinafter "Baron".

With respect to claims 6, 13 and 20, Allen teaches,
source code entries stored in the source code repository; - "knowledgebase datastore" (col. 2:55-3:2; Fig. 2)
the processor further configured to: receive a user query comprising a request to perform a second computing task - "At block 505, natural language may be received. In some embodiments, a code generation server 214 may receive a request from a user device 212. The request may include data. In some embodiments, the data may include a natural language problem statement." (col. 8:10-14; Fig. 5); using a first set of variables; - "The natural language engine 218 of the code generation server 214 may parse and analyze the natural language problem and determine that the term "bank account" is a subject 332, the term "consists" is a verb 334A, the term "have" is another verb 334B, the term "customer" is an object 336A, "account number" is a second object 336B, and the term "balance" is another object "336C". Based on the training set obtained from the knowledgebase datastore 210, the source code engine 220 may determine that the subject should become the name of the class 340, that the balance 336C should become a variable 344 of type double 342 and may set the value 346 of the variable to 1000.75 based on data received from the request." (col. 6:32-45 Fig. 3B)
Allen does not explicitly teach the following limitations which, in analogous art for software development, are taught by Simitsis.
For example, Simitsis teaches:
a story repository configured to store natural-language descriptions of the source code entries; and the code generator communicatively coupled to the story repository, - "Source code repository 114 may be utilized to store source code text and its associations with natural language descriptions...Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; Fig. 1
the processor further configured to: identify, based on keywords identified in the user query, a first natural-language description stored in the story repository, wherein the first natural-language description is related to performing the second computing task; - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]
present the first natural-language description to the user; receive a selection of the first natural-language description from the user; - "Referring back to FIG. 2, each section of source code whose description at least partially matches a request may be obtained, as shown in block 204." [0017]; Fig. 2
determine a first source code entry stored in the source code repository that is associated with the first natural-language description, wherein the first source code entry comprises instructions, in the programming language, for performing the second computing task - "In one example, a natural language description may be associated with each section of source code." [0008]. "In a further example, searcher module 118 may instruct processor 110 to read a request for a particular type of source code and to obtain each section of the stored source code text whose descriptor at least partially matches the request. Each section obtained by searcher module 118 may be adaptable for producing at least some of the type of source code requested." [0013]; using a second set of variables; - "As will be explained further below, each section of text may correspond to a source code template." [0013]. "As will be explained in more detail further below, any constants appearing in the predefined templates may be converted into variables." [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen and Goodsitt with Simitsis' teachings because doing so would provide Allen/Goodsitt's system with the ability to increase the likelihood of finding requested source code by employing natural language descriptions of source code, as suggested by Simitsis [0007-0008].
Allen does not explicitly teach edit the first source code entry by replacing the second set of variables with the first set of variables; and provide the edited first source code entry to the user.
However, in analogous art for software development, Baron teaches:
"As a user edits or adds parameters, terms or elements to a suppression definition, the suppression file editor presents an auto-completion window 301. The auto-completion window provides a set of possible term, element or parameter completions based on a matching of the partial input. The auto-completion window is navigable by peripheral input or by keystroke. Any number of possible completions can be displayed simultaneously and the possible completions can be offered in response to any length of input. " [0025]; Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Allen, Goodsitt and Simitsis with Baron's teachings because doing so would provide Allen/Goodsitt/Simitsis' system with the ability to facilitate the editing of source code, as suggested by Baron (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192